On Petition por a Rehearing.
Elliott, J.
The process which issues in a prosecution for bastardy is essentially different from an ordinary summons in a civil action. It is a warrant requiring the officer to bring the body of' the defendant into court. A writ, in the nature of a warrant, is not limited to the township, but extends to the entire county.
The circuit court is a court of general jurisdiction, and having entertained jurisdiction of the appeal from the justice of the peace, we must presume, the contrary not appearing, that the circuit court had jurisdiction of the appeal in this instance. Bass Foundry and Machine Works v. Board, etc., ante, p. 234.
Petition overruled.